      Case 3:15-cv-00295-HTW-LRA Document 179 Filed 12/12/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


RICHARD JORDAN and RICKY CHASE                                                         PLAINTIFFS

VS.                                               CIVIL ACTION NO.: 3:15CV295-HTW-LRA

PELICIA D. HALL, Commissioner,
Mississippi Department of Corrections, in
her Official Capacity; MARSHAL TURNER,
Superintendent, Mississippi State
Penitentiary, in his Official Capacity;
THE MISSISSIPPI STATE
EXECUTIONER, in his Official Capacity;
and UNKNOWN EXECUTIONERS, in
their Official Capacities                                                           DEFENDANTS

ROBERT SIMON, THOMAS EDWIN
LODEN, JR. and ROGER ERIC THORSON                                                  INTERVENORS


                               REVISED SCHEDULING ORDER

       On November 19, 2019, the parties appeared for a status conference to address several

issues, including the schedule for the remaining events to prepare for trial.   The parties conferred,

and a schedule was jointly proposed and will be adopted.     This Scheduling Order can be modified

only by order of this Court upon a showing of good cause.

       THE FOLLOWING DEADLINES ARE HEREBY ORDERED:

       1. By December 12, 2019, the Plaintiffs shall file a motion seeking leave to supplement

           their expert witness designations or substitute reports.    The motion should also seek

           leave to depose lay witnesses and to depose a 30(b)(6) witness.

       2. By December 12, 2019, the Defendants shall file a motion seeking the establishment

           of deposition protocols.

       3. By March 31, 2020, the parties shall complete discovery.
Case 3:15-cv-00295-HTW-LRA Document 179 Filed 12/12/19 Page 2 of 2



 4. By May 29, 2020, the parties shall file all motions, including any Daubert motions.

 5. By August 25, 2020, the parties shall submit proposed findings of fact and conclusions

    of law.

 6. This case is set for a bench trial to begin September 8, 2020.

 IT IS SO ORDERED, this the 11th day of December, 2019.


                                          /s/HENRY T. WINGATE
                                          UNITED STATES DISTRICT COURT JUDGE




                                          2
